Plaintiff in Error was indicted, tried and convicted in the Circuit Court of Okaloosa County for buying and receiving stolen property. The sole basis for writ of error is that the evidence is not sufficient to support the verdict and judgment of conviction. We have examined the evidence carefully and we think it fails to sufficiently connect the plaintiff in error with the charge brought against him. In this state of the record, *Page 520 
under repeated decisions of this court, the ends of justice would require a new trial. The judgment below is accordingly reversed and a new trial awarded.
Reversed.
BUFORD, C.J., AND WHITFIELD, BROWN AND DAVIS, J.J., concur.